DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 June 2020 (two submissions) have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites:
“the breath collection system” in line 6, which lacks antecedent basis.
“the breath” in line 7, which lacks antecedent basis. Should this be changed to --the exhaled breath--?
Claim 4 recites “the exhaled conduit” in line 3, which lacks antecedent basis.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cormier et al. (US PG Pub. No. 2015/0335267) (hereinafter “Cormier”).
	With respect to claims 1 and 6, Cormier teaches an apparatus and method for collecting a breath sample (abstract), comprising: a breath input interface configured to receive exhaled breath (mouthpiece 102 in Fig. 1); a first conduit system connected to the breath input interface (abstract “channel for receiving an input end”); at least one breath sample storage device connected to the breath input interface via a breath intake conduit of the first conduit system extending between the breath input interface and the breath collection system (sorbent tubes 111 are indirectly connected to mouthpiece 102 via channel and extend between the mouthpiece 102 and the rest of the system; see Fig .1; see also par.0022 “after collection the sorbent tubes 111 can be removed and brought to an appropriate instrument for analysis”), the at least one breath sample storage device being configured to capture at least some of the breath (sorbent tubes 111 capture exhaled breath; see Fig. 1; par.0022); and at least one metering device for measuring at least one characteristic (flowmeter 103 in Fig. 1), the at least one metering device being positioned along an exhaust conduit of the first conduit system that branches from the breath intake conduit (flowmeter 103 is positioned along exhaust channels 106/108, of which branch accordingly from the mouthpiece channel by operation of 4-way valve; see Fig. 1).
	With respect to claims 2 and 7, Cormier teaches the at least one metering device includes a flow meter that measures a flow rate of the exhaled breath along the exhaust conduit of the first conduit system (flowmeter 103 in Fig. 1).
	With respect to claims 3 and 8, Cormier teaches the at least one metering device includes a capnometer positioned along the exhaust conduit of the first conduit system to measure a carbon dioxide level in the exhaled breath (capnometer 104 in Fig. 1).
	With respect to claims 5 and 10, Cormier teaches a pump positioned along the exhaust conduit of the first conduit system to flow air through the exhaust conduit (pump 114 in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cormier in view of Cranley et al. (US PG Pub. No. 2002/0007249) (hereinafter “Cranley”).
With respect to claims 4 and 9, Cormier teaches an apparatus and method for collecting a breath sample, as established above.
However, Cormier does not teach the limitations recited in claims 4 and 9.
Cranley teaches a hygrometer positioned along the exhaust conduit of the first conduit system to measure a humidity level in the exhaled conduit (par.0025).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Cormier to utilize a hygrometer in order to determine more information from obtained exhaled breath sample, as evidence by Cranley (see par.0025). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791